Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al (WO 2016/141008).
With regards to claim 1, Faulkner teaches a pumpable resin system for installation of mine bolts (paragraph 5) comprising:
A resin injection cylinder comprising a resin chamber and a resin hydraulic cylinder (paragraphs 5, 6 and 10)
A catalyst injection cylinder comprising a catalyst chamber and a catalyst hydraulic cylinder (paragraphs 5, 6 and 10), the resin hydraulic cylinder synchronized with the catalyst hydraulic cylinder (paragraph 31; claim 6)
A hydraulic pump in communication with the resin hydraulic cylinder and the catalyst hydraulic cylinder (paragraphs 5, 6, 10 and 31)
A hydraulic reservoir in fluid communication with the hydraulic pump (Figure 13 item 113)
A delivery line in fluid communication with the resin injection cylinder and the catalyst injection cylinder, the delivery line configured to deliver resin and catalyst from the resin injection cylinder and catalyst injection cylinder into a borehole (paragraph 6)
Additionally Faulkner teaches that the resin hydraulic cylinder and the catalyst hydraulic cylinder comprise double-acting cylinders, the resin hydraulic cylinder fluidly connected to the catalyst hydraulic cylinder in series such that movement of the resin hydraulic cylinder results in corresponding movement of the catalyst hydraulic cylinder (paragraph 38).
With regards to claim 3, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the resin hydraulic cylinder and the catalyst hydraulic cylinder are identical in size (as seen in Figure 13).
With regards to claim 4, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the resin chamber has a larger volume than the catalyst chamber (paragraph 38).
With regards to claim 5, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the system comprises a synchronizing cylinder in fluid communication with the resin hydraulic cylinder and the catalyst hydraulic cylinder (paragraphs 31 and 38; claim 6).
With regards to claim 6, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the resin hydraulic cylinder, the synchronizing cylinder and the catalyst hydraulic cylinder each include first and second chambers positioned on opposite sides of a piston, the first chamber of the resin hydraulic cylinder in fluid communication with the hydraulic pump, the second chamber of the resin hydraulic cylinder in fluid communication 
With regards to claim 7, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the resin hydraulic cylinder, the synchronizing cylinder, and the catalyst hydraulic cylinder are identical in size (as seen in Figure 13).
With regards to claim 8, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the resin chamber has a larger volume than the catalyst chamber (paragraph 38).
With regards to claim 9, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the resin hydraulic cylinder, the synchronizing cylinder and the catalyst hydraulic cylinder are each configured to be actuated independently (paragraph 38).
With regards to claim 10, the teachings of Faulkner are presented above. Additionally Faulkner teaches that the system comprises a resin load cylinder in fluid communication with the resin injection cylinder; and a catalyst load cylinder in fluid communication with the catalyst injection cylinder (paragraphs 38 and 39).

Allowable Subject Matter
Claims 11 - 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  after further reviewing Applicant's argument the prior art made of record does not teach or .

Response to Arguments
With regards to claims 1 – 10, Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art made of record does not teach or suggest that the resin hydraulic cylinder and the catalyst hydraulic cylinder comprise double-acting cylinder, the resin hydraulic cylinder fluidly connected to the catalyst hydraulic cylinder in series such that movement of the resin hydraulic cylinder results in corresponding movement of the catalyst hydraulic cylinder. The Examiner respectfully disagrees given that in paragraph 38 of Faulkner it states that the resin cylinder pump and the catalyst cylinder pump are connected to respective supply pumps and are slaved together to inject the resin and catalyst at about a constant 2:1 volumetric ratio, which would indicate that the cylinders are double-acting, are fluidly connected and the movement of the resin hydraulic cylinder results in corresponding movement of the catalyst hydraulic cylinder.
With regards to claims 11 – 29, Applicant’s arguments, filed February 16, 2021, have been fully considered and are persuasive.  The rejection of claims 11 - 29 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746